Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 6/28/22 and IDS filed 8/9/22 are acknowledged. Claims 25-48 remain pending.
Information Disclosure Statement
The document listed on the IDS filed 8/9/22 was already made of record on 10/30/19.
Claim Rejections - 35 USC § 103
Claims 25-27, 29, 35-41, and 43-48 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub. 2014/0373856 to Zuber et al (Zuber) in view of US PGPub. 2018/0020735 to Bilat et al (Bilat) and US PGPub 2015/0359263 to Bellinger.
	Referring to Figures 1-3 and ¶¶ 24, 63 and 64, as recited in claims 1 and 40, Zuber discloses a “heater assembly [8, 9] for an aerosol-generating device,.. configured to heat a tobacco plug [7, see ¶¶ 10, 33 & 34] and comprising an electric heater [8].”
	Claims 1 and 40 differ from Zuber in calling for the “heater assembly” to be “removable,” and to includes “a data storage device, and data stored on the... device,.. comprising calibration data for the electric heater.”
	Bilat discloses, at Figures 1 & 8, and ¶¶ 189-191, an equivalent “heater assembly” 201 which is “removable.” It would have been obvious to require the heater assembly to be removable, to allow replacement when the heater deposits become unmanageable, or to accommodate different types of tobacco plugs.
	Noting that the “temperature coefficient of resistance curve for the heating element” disclosed by Bellinger (¶ 7) is a heater calibration curve, Bellinger discloses, at Fig. 1 and ¶¶ 7 & 37, an analogous aerosol-generating device including a data storage device [200], and data stored on the... device,.. comprising calibration data for the electric heater [132].” It would have been obvious to adapt the data storage device of Bellinger to the aerosol-generating device of Zuber to maintain accurate control of the heater, and thus the rate of aerosol generation.
	As recited in claims 26, 27, 29 and 41, Zuber discloses, at ¶¶ 63 & 64, an “elongate electrical heater [8]... inserted into the tobacco plug [7],” a “heater assembly attachment connector [103, 303]” (¶¶ 73-75), and inherently a pair of heater electrical contacts since the heater is electrically powered.
	As recited in claim 35, and already discussed above, calibration data in the form of a temperature-resistance curve, can by Ohm’s law be expressed alternatively as a temperature-voltage curve.
	Claims 36-38 differ from Zuber in calling for an RFID communication interface between “the data storage device and the aerosol-generating device.” Bellinger discloses, at ¶¶ 7 & 37, an RFID communication interface between “the data storage device [200] and the aerosol-generating device [120].” It would have been obvious to utilize such wireless transfer means to avoid needless hardware.
	Claims 39 and 43 recite an electrical contact for transmitting heater data, e.g., a calibration curve, from its reception point to the aerosol-generating device,” which is necessary to the device of Bellinger, since to take effect, the data must be sent to memory 124 for processing by controller 120.
	As recited in claim 44, Zuber discloses an aerosol-generating article [7] comprising [a] substrate” (¶ 53).
	As recited in claims 45 and 48, Zuber and Bellinger teach “calibration data on the data storage device [200],” and because the data represented by any particular calibration curve must be collected by “supplying power to the electric heater [and] collecting calibration data,” the recited method of manufacturing such a heater requires exactly the recited calibration process.
	The method of “assembling” the aerosol-generating device taught by Zuber with Bellinger could not avoid the steps recited in claim 46; i.e., it is merely a straightforward assembly of conventional parts, and therefore obvious.
	Regarding claim 47, the heating element disclosed by Bellinger is “configured to convey reference information to the power control circuit” (¶ 7), characteristic of each heating element. Hence the combined teachings of Zuber and Bellinger already meet this claim.

Claims 28 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over US Zuber in view of Bilat and Bellinger, as applied to claims 25-27, 29, 35-41, and 43-48, and further in view of US PGPub 2014/0366896 to Li et al (Li).
Claims 28 and 42 differ substantively from Zuber in view of Bilat and Bellinger only in calling for a “magnetic connector” to attach the heater assembly. Li discloses, at ¶¶ 12-15, a “magnetic connector” 7, 8, 10 to attach a heater assembly 2 to an aerosol-generator. It would have been obvious to join the detachable components of Zuber and Bellinger by means of a magnet, after the manner of Li, to allow convenient disassembly and replacement of parts. 

Claims 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over US Zuber in view of Bilat and Bellinger, as applied to claims 25-27, 29, 35-41, and 43-48, and further in view of EP 2 399 636 to Thorens et al (Thorens).
The claims differ from Zuber in view of Bilat and Bellinger only in calling for “a heater base portion having a first end face [with] the first and second heater electrical contacts... and a second end face on which the electrical heater is disposed.”
Thorens discloses, at Figs. 3-7 and ¶¶ 89, 94 & 103 a heater base portion 113 having a first end face [with] the first and second heater electrical contacts 221, 223 and a second end face on which the electrical heater 119, 231, 233 is disposed. It would have been obvious to utilize the electrical contacts of Thorens as the contact means of Zuber in view of Bilat and Bellinger to allow replacement of a heater element without having to detach electrical fasteners.
Allowable Subject Matter
Claims 32-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new ground of rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph M. Pelham whose telephone number is (571) 272-4786. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached at (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Joseph M. Pelham/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        10/7/22